Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 19, the closest prior art as the combination of Mutton et al. (U.S. Patent Application Publication 2013/0179841 A1) in view of Knorr et al. (U.S. Patent Application Publication 2018/0176483 A1), Wantland et al. (U.S. Patent Application Publication 2014/0282220 A1) and Spivack et al. (U.S. Patent Application Publication 2019/0108578 A1) fails to disclose and/or teach: based at least in part on the environment image and the first object image, generating the first virtual environment that comprises virtual representations of the first space and the first object, wherein the generation of the first virtual environment includes applying a first texture to the first object so that each of the plurality of objects appears to represent a color, pattern, material, physical texture, or physical size different than what appears in the first object image, wherein the virtual representation of the first object corresponds to a furniture product available for purchase; transmitting, to the client device, display instructions to cause display of the first virtual environment and options for adjusting the virtual representation of the first object; receiving, from the client device and by the communication circuit, a first selection of one of the options; and in response to receiving the first selection, transmitting, to the client device and by the communication circuit, updated display instructions to cause display of the first virtual environment that includes application of a second texture to the first object so that the first object appears to represent a color, pattern, material, physical texture, or physical size associated with the first selection, wherein the second texture is different than the first texture.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613